Citation Nr: 0814206	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial, compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1961 to July 
1964.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the RO that, in part, 
granted service connection for PTSD evaluated as 30 percent 
disabling; and granted service connection for bilateral 
hearing loss evaluated as 0 percent (noncompensable) 
disabling-each effective July 16, 2004.  The veteran timely 
appealed for higher disability ratings.

In June 2006, the RO increased the disability evaluation to 
50 percent for PTSD, effective July 16, 2004.

Because higher evaluations are available for PTSD, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In August 2006, the veteran raised the issue of entitlement 
to an increased disability evaluation for his service-
connected tinnitus.  As that issue has not been adjudicated, 
it is referred to the RO for appropriate action.  

The issue of an initial, compensable disability rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the effective date of service connection, the veteran's 
PTSD has been manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, irritability, and 
social isolation; these symptoms reflect no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for the veteran's PTSD have not been met at any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through July 2004, July 2005, and March letters, the RO 
notified the veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice also are rendered moot, in this case, because the 
veteran's claim decided on appeal has been fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claim decided on appeal, reports of which are of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent 
disabling.  The actual criteria for rating psychiatric 
disabilities other than eating disorders are contained in a 
General Rating Formula.  

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The report of a March 2005 VA examination reflects that the 
veteran had been receiving treatment for PTSD through the VA 
outpatient clinic in Mobile, Alabama.  He described 
significant symptoms of PTSD, including anger and 
irritability.  The veteran also described sleeping problems, 
including nightmares approximately three times weekly and 
intrusive thoughts.  He reported an increase in 
symptomatology following his retirement.  The veteran tried 
to avoid reminders of Vietnam and crowds.  He reported having 
no meaningful social relationships.  Additional symptoms 
reported by the veteran include hypervigilance, an 
exaggerated startle response, poor concentration, and 
impaired memory.

Examination revealed the veteran was casually, but neatly and 
cleanly dressed; he demonstrated good personal hygiene.  The 
examiner noted the veteran to be rather vigilant during the 
examination; he checked behind the door when he first entered 
the exam room, and chose to sit in a chair with his back 
against the wall.  He seemed to startle very easily; his mood 
was anxious and dysphoric.  Affect was congruent.  The 
veteran became tearful during the examination and appeared 
embarrassed.  Thought content and processes were within 
normal limits.  There was no evidence of delusions or 
hallucinations.  The veteran made essentially no eye contact, 
and instead looked away or at the floor.  No inappropriate 
behavior was noted.  The veteran admitted to suicidal 
ideation, without current intent.  There was no evidence of 
gross memory loss or impairment.  Speech was linear and 
coherent, and of a normal rate and volume.  The examiner 
noted that the veteran reported a diminished interest in 
significant activities, and some feeling of detachment from 
others.  A global assessment of functioning (GAF) score of 50 
was assigned. 
    
VA outpatient treatment records, dated in March 2006 and in 
August 2006, reflect that the veteran's medications were 
helpful, even though the veteran still reported some 
nightmares and intrusive thoughts.  Examination revealed that 
his affect was appropriate.  The veteran denied any current 
suicidal or homicidal ideation, and denied any current visual 
or auditory hallucinations.

The veteran underwent another PTSD evaluation in August 2006.  
He reported compliance with his medication regimen, and 
reported some improvement in symptoms.  His current symptoms 
included intrusive thoughts and memories, nightmares, social 
isolation, anger and irritability, depressed mood, anxiety, 
crying spells, loss of energy, poor attention and 
concentration, and hypervigilence.

Various clinical tests were administered.  Examination 
revealed the veteran was neatly dressed with good grooming 
and hygiene.  He was alert, oriented, and cooperative.  The 
veteran described his mood as "I worry about everything."  
His affect was dysphoric and somewhat restricted.  The 
veteran denied current suicidal or homicidal ideation.  There 
was no evidence of psychosis.  His thought processes and 
content were logical and relevant.  His attention, 
concentration, and memory were adequate for evaluation 
purposes.  Judgment and insight appeared adequate.  A GAF 
score of 50 was assigned.

The Beck Depression Inventory in August 2006 revealed a score 
indicating depression in the "severe" range.  The veteran 
indicated that, within the past week, he has had suicidal 
thoughts but no intent of carrying them out.

Records show that, from October 2006 to January 2007, the 
veteran attended a 12-session PTSD education group to better 
manage his PTSD symptoms.

In this case, the veteran's PTSD has been manifested, 
primarily, by depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, irritability, and social isolation.  
While these symptoms seemed to occur frequently, they are, 
nonetheless, reflective of overall moderately severe social 
impairment, although generally functioning satisfactorily 
with routine behavior and self-care.  Such level of 
impairment warrants no more than a 50 percent disability 
rating.  

While examiners have noted anger and suicidal ideation 
without intent, these factors, alone, do not provide a 
sufficient basis for assignment of a 70 percent disability 
rating.  Significantly, the veteran has not been found to 
have obsessional rituals, near-continuous panic or 
depression, spatial disorientation, or neglect of personal 
appearance and hygiene-all symptoms which would warrant a 
70 percent disability rating.

The evidence does not reflect that the veteran's PTSD has 
caused total impairment at any time in social and 
occupational functioning.  Symptoms such as gross impairment 
in thought processes or communication, or persistent 
delusions or hallucinations are not demonstrated.  

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, it must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

The GAF score of 50 assigned by the examiners in March 2005 
and August 2006 reflects serious symptoms.  Given the 
clinical findings of detachment from others and participation 
in PTSD education sessions and of prescribed medications 
having some improvement, the Board finds that the overall 
evidence warrants no more than a 50 percent disability 
rating.

Moreover, there is no showing at any time that the veteran's 
service-connected PTSD has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's PTSD has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran is retired from employment, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that staged 
ratings, pursuant to Fenderson, are inapplicable; and that 
the weight of the evidence is against the grant of an initial 
disability rating in excess of 50 percent for the veteran's 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).




ORDER

An initial disability evaluation in excess of 50 percent for 
PTSD is denied.


REMAND

The veteran contends that the service-connected bilateral 
hearing loss is more severe than currently rated, and 
warrants an initial, compensable disability rating.  Under 
the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.

The veteran reported that, in May 2007, he had been afforded 
an audiological evaluation at the VA outpatient clinic in 
Mobile, Alabama, for the purpose of evaluating his bilateral 
hearing loss.  The results of that audiometric examination 
have not been associated with the claims file.  Thus, all of 
the information needed to evaluate the veteran's bilateral 
hearing loss is not of record.  

VA regulations provide that "if the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Moreover, adjudication of the claim for a higher initial 
disability evaluation should include specific consideration 
of whether "staged ratings" (assignment of different 
ratings for distinct periods of time based on the facts 
found), pursuant to Fenderson, 12 Vet. App. at 126, are 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated him for bilateral 
hearing loss, since October 2006.  After 
securing the necessary release(s), obtain 
these records.

2.  If a VA audiometric examination in or 
about May 2007 was completed at the 
Mobile, Alabama VA Medical Center, obtain 
that report.  Otherwise, afford the 
veteran an audiological evaluation to 
determine the severity of his bilateral 
hearing loss.  VA Form 10-2464 should be 
completed; puretone thresholds at 1000, 
2000, 3000, and 4000 hertz should be 
recorded for each ear, and a puretone 
threshold average derived for each ear, 
as well as a controlled speech 
discrimination score for each ear, in 
accordance with 38 C.F.R. §§ 4.85 and 
4.86.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the examiner(s), and 
the report of the examination(s) should 
note review of the file. 

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  Document consideration 
of all applicable criteria for evaluating 
the veteran's bilateral hearing loss, as 
well as whether "staged rating" 
pursuant to Fenderson is warranted.  If 
the benefits sought on appeal remain 
denied, issue an SSOC before the claims 
file is returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


